Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2022 has been entered.
 
As filed, claims 1, 3, 4, 7, 8, 10-17, and 22-24 are pending; claims 5, 18-21, 26, and 27 are withdrawn; and claims 2, 6, 9, 25, and 28-30 are cancelled.

Response to Amendments/Remarks
Applicant’s amendments/remarks, filed 10/25/2022, with respect to claims 1, 3, 4, 7, 8, 10-17, and 22-24, have been fully considered and are entered.  The status for each rejection in the previous Office Action is set out below.

The objection to the specification is withdrawn per amendments.

The improper Markush grouping rejection of claims 1, 3, 4, 7, 8, 10-13, and 24 is maintained because a Markush claim, according to Federal Register (published on 2011, Vol. 76, No. 27, pg. 7166) (see PTO-892 form mailed on 7/21/2022), contains an “improper Markush grouping if the species of the Markush group do not share a “single structural similarity”.  Members of a Markush group share a “single structural” similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class (e.g. claim 14 with its dependent claims 15-17).  Accordingly, the Examiner finds that all members of a Markush group need to belong to the same recognized physical or chemical class or to the same art-recognized class in order to be a proper Markush claim.  For example, the indole and the phenyl ring within the definition of “heterocyclyl” and “aryl”, respectively, for instant variable A of claim 1 is not in the same recognized physical or chemical class or the same art-recognized class.  
For the reason stated above, and the reason stated in the rejection below, the improper Markush grouping rejection is maintained.  


The § 112(b) indefinite rejection of claims 1, 3, 4, 7, 8, 12, 13, and 24 is withdrawn per amendments/remarks.

The § 102(a)(1) rejection of claims 1, 3, 4, 7, 8, 12, 13, and 24 by CAS881 is withdrawn per amendments/remarks.


The § 102(a)(1) rejection of claims 10, 11, 14, and 15 by CAS881 is maintained because instant variable R3 is still drawn to C1 alkyl (i.e. methyl), which is anticipated by CAS881.

The provisional, nonstatutory obviousness-type double patenting (ODP) rejection of claim 22 by co-pending application No. 17/289,062 is withdrawn per amendments.

Claim Rejections - Improper Markush Grouping
A “Markush” claim recites a list of alternatively useable species and may encompass a large number of alternative species.  Federal Register, Vol. 76, No. 27, February 9, 2011, 7162-7175, 7166.  A Markush claim may be rejected under the judicially approved ‘‘improper Markush grouping’’ doctrine when the claim contains an improper grouping of alternatively useable species.  Id.
A Markush claim contains an ‘‘improper Markush grouping’’ if: (1) the species of the Markush group do not share a ‘‘single structural similarity,’’ or (2) the species do not share a common use.  Id.  
Members of a Markush group share a ‘‘single structural similarity’’ when they belong to the same recognized physical or chemical class or to the same art-recognized class.  Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent.  Id.
See also MPEP § 803.02 (Rev. 5, Aug. 2006):
Since the decisions in In re Weber, 580 F.2d 455, 198 USPQ 328 (CCPA 1978) and In re Haas, 580 F.2d 461, 198 USPQ 334 (CCPA 1978), it is improper for the Office to refuse to examine that which appli-cants regard as their invention, unless the subject mat-ter in a claim lacks unity of invention. In re Harnisch, 631 F.2d 716, 206 USPQ 300 (CCPA 1980); and Ex parte Hozumi, 3 USPQ2d 1059 (Bd. Pat. App. & Int. 1984). Broadly, unity of invention exists where com-pounds included within a Markush group (1) share a common utility, and (2) share a substantial structural feature essential to that utility.


Claims 1, 3, 4, 7, 8, 10-13, and 24 are rejected as containing an improper Markush grouping. 

Claims 1, 3, 4, 7, 8, 10-13, and 24 are drawn to the Markush-type Formula (shown below).

    PNG
    media_image1.png
    155
    267
    media_image1.png
    Greyscale


The formula, as shown above, includes structural core variables A, W, X, V, Z, R1- R6, R4’, and R5’.  These variables represent a variety of different organic functional groups.  
Claims 1, 3, 4, 7, 8, 10-13, and 24 are drawn to an improper Markush group because the formula, as shown above, contains alternatively useable species that do not share a single structural similarity.  The only structural feature shared by all species of the formula, as shown above, is the bonds between all the variables, which is not an art-recognized physical or chemical class.
Without a meaningful and common structural core that is shared by the species in the formula above, there can be no “single structural similarity.” In other words, a single structural similarity is lacking due to the fact that variables A, W, X, V, Z, R1- R6, R4’, and R5’, for example, prevents the core structure from being an art-recognized physical or chemical class. 
There is no substantial core structure that is shared by all species within the formula above.  In fact, the formula, as shown above, is drawn to multiple core structures, and claims a variety of species that are structurally distinct due to their unique core structures.
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided).

Claim Rejections - 35 USC § 112 fourth paragraph
The following is a quotation of the fourth paragraph of 35 U.S.C. § 112:

Subject to the following paragraph [concerning multiple dependent claims], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers (emphasis added).

Claims 10, 11, 14, and 15 are rejected under the fourth paragraph of 35 U.S.C. § 112 and under 37 CFR § 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim. Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form.

(a)	Regarding claims 10, 11, 14, and 15, the claims are dependent upon claim 1.  The subject matter in claim 1 is drawn to a compound of instant formula (I).  The subject matter in claims 10, 11, 14, and 15 is drawn to a limited embodiment of instant formula (I).  
The scope of claims 10, 11, 14, and 15 is broader than scope of claim 1 because claims 10, 11, 14, and 15 include species that are outside of instant formula (I) (e.g. instant variable R3 is C1 alkyl).  Because the scope of claims 10, 11, 14, and 15 is broader than claim 1, the claims failed to further limit the subject matter thereof, and fail to comply with the formal requirements set forth in the fourth paragraph of 35 U.S.C § 112.
The Examiner suggests that the claims be amended in a manner such that the scope of claims 10, 11, 14, and 15 is commensurate with the scope of claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10, 11, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chemical Abstract Registry No. 1357728-88-1, hereinafter CAS881. See PTO-892 form mailed on 7/21/2022.
Regarding claims 10, 11, 14, and 15, CAS881 teaches the following compound or pharmaceutical composition thereof (with unbuffered water), which meets all the limitation of these claims.

    PNG
    media_image2.png
    160
    305
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    49
    620
    media_image3.png
    Greyscale

Wherein instant variables W(R4’R5’) is CH2; instant variables R4-R6 are H; instant variable V is -C(O)-; instant variable R3 is methyl; instant variables Y and Z are –CH=; instant variables R1 and R2 are H; instant variable X is -NHC(O)-; instant variable A is 3,5-difluorophenyl.

Claims 1, 3, 4, 7, 8, 10-14, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chemical Abstract Registry No. 1333764-87-6, hereinafter CAS876. 

Regarding claims 1, 3, 4, 7, 8, 10-14, and 24, CAS876 teaches the following compound or pharmaceutical composition thereof (with unbuffered water), which meets all the limitation of these claims.

    PNG
    media_image4.png
    203
    306
    media_image4.png
    Greyscale

Wherein instant variables W(R4’R5’) is CH2; instant variables R4-R6 are H; instant variable V is -C(O)-; instant variable R3 is n-propyl; instant variables Y and Z are –CH=; instant variables R1 and R2 are H; instant variable X is -NHC(O)-; instant variable A is n-propyl.

Allowable Subject Matter
Claims 16, 17, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claim 22 is objected to because of the following informalities:  
Regarding claim 22, the claim recites the phrase, “The compound, or a pharmaceutically acceptable salt thereof, selected from”.
Such expression can be clarified by reciting -- A compound, or a pharmaceutically acceptable salt thereof, selected from
Appropriate correction is required.

Conclusion
Claims 1, 3, 4, 7, 8, 10-15, and 24 are rejected.
Claims 16, 17, 22, and 23 are objected.
Claims 5, 18-21, 26, and 27 are withdrawn.
Claims 2, 6, 9, 25, and 28-30 are cancelled.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626